DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-13 are pending. Claims 1, 5, 9, and 10 are in independent forms.

Priority
3. 	Foreign priority has been claimed to JP application # 2019-080467 filed on 04/10/2019.

Information Disclosure Statement
4. 	The information disclosure statements (IDS's) submitted on 04/10/2020 is in compliance with
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the
examiner.
Drawings
5. 	The drawing filed on 04/10/2020 is accepted by the examiner.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the 

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a management unit”, “an issuing unit”, and “a response unit”,  in claims 1-8, and “a management unit”, “an issuing unit”, and “a response unit”, “a requesting unit”, and “a control unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


9.	Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
10.	Claims 1, and 5, claim limitation “a management unit”, “an issuing unit”, and “a response unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts is/are not clearly present in the drawings (e.g. flowcharts, block diagrams) and specification. 
Claim 9, claim limitations “a management unit”, “an issuing unit”, “a response unit”, “a requesting unit”, and “a control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts is/are not clearly present in the drawings (e.g. flowcharts, block diagrams) and specification. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe US Patent Application Publication No. 2018/0278603 ( hereinafter Yabe) in view of Muth et al. US Patent No. 7,720,864 (hereinafter Muth).
Regarding claim 1, Yabe discloses an authentication/authorization server (Fig. 1, element 102) that manages access to a resource server (Fig. 1, element 103), comprising: 
Memory (Fig. 2, RAM 202) storing a program, and a processor (Fig. 2, CPU 201) that executes the program, and when executing the program, the processor causes the authentication/authorization server to function as: 
“a management unit that manages an expected completion time of a change to an access destination authentication/authorization server with respect to a client for which the access destination authentication/authorization server is to be changed” (see Yabe par. 0025, Authorization information about a signed access token issued in the authorization server (a management unit) and information associated with the token, such as user information and client information, may be changed by the authorization server within an expiration time of the access token);
“an issuing unit that, in response to a token issuance request from a client, issues an access token for accessing the resource server, the token having an expiration time” (see Yabe par. 0007, 0067, the authorization server includes a unit configured to issue one of a first access token to be verified by the resource server, and a second access token to be verified by the authorization server, according to an issuance request for issuing an access token from a client, based on a predetermined parameter for the issuance request,  an expiration time item representing an expiration time of the token ID in seconds); and 
“a response unit that returns the access token to the client” (see Yabe pars. 0050-0051, In step S406, the resource server 103 executes processing on the service according to the result of verifying the access token received from the authentication/authorization server 102, and returns the result to the client terminal 104);
(Yabe in pars. 0053-0055 discloses the authentication/authorization server 102 that issues the signed access token sets values as follows. The URI of the authentication/authorization server 102 is set as “iss”; the Universally Unique Identifier (UUID) of a user is set as “sub”; and the URI of the resource server 103 is set as “aud”. Further, 3600 seconds from the JWT issuance time, i.e., “iat” value+3600, is set as “exp”, and the JWT issuance time, i.e., the same value as the value “iat”, is set as “nbf”. An access token ID of access token information is set as “jti”); but Yabe does not explicitly discloses the issuing unit sets the expiration time of the access token that has been issued to expire no later than the expected completion time of the change.
However, in analogues art, Muth discloses the issuing unit sets the expiration time of the access token that has been issued to expire no later than the expected completion time of the change (see Muth col. 8, lines 11-16, the metadata server may use the time indicated by a next scheduled quiesce to determine a maximum expiration time, and may ensure that the maximum expiration time is no later than the time of the next scheduled quiesce).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Muth into the system of Yabe in order to include a metadata server (MDS) may set the expiration time on issued access tokens to be no later than a scheduled quiesce time (see Muth  col. 2, lines 10-13).

Regarding claim 5, Yabe discloses a non-transitory computer-readable medium in which is stored a program that, when executed by an authentication/authorization server (Fig. 1, element 102)  that manages access to a resource server (Fig. 1, element 103), causes the authentication/authorization server to function as: 
“a management unit that manages an expected completion time of a change to an access destination authentication/authorization server with respect to a client for which the access destination authentication/authorization server is to be changed” (see Yabe par. 0025, Authorization information about a signed access token issued in the authorization server (a management unit) and information associated with the token, such as user information and client information, may be changed by the authorization server within an expiration time of the access token);
“an issuing unit that, in response to a token issuance request from a client, issues an access token for accessing the resource server, the token having an expiration time” (see Yabe par. 0007, 0067, the authorization server includes a unit configured to issue one of a first access token to be verified by the resource server, and a second access token to be verified by the authorization server, according to an issuance request for issuing an access token from a client, based on a predetermined parameter for the issuance request,  an expiration time item representing an expiration time of the token ID in seconds); and 
“a response unit that returns the access token to the client” (see Yabe pars. 0050-0051, In step S406, the resource server 103 executes processing on the service according to the result of verifying the access token received from the authentication/authorization server 102, and returns the result to the client terminal 104);
“wherein if an expected completion time of the change to the access destination authentication/authorization server is being managed by the management unit with respect to (Yabe in pars. 0053-0055 discloses the authentication/authorization server 102 that issues the signed access token sets values as follows. The URI of the authentication/authorization server 102 is set as “iss”; the Universally Unique Identifier (UUID) of a user is set as “sub”; and the URI of the resource server 103 is set as “aud”. Further, 3600 seconds from the JWT issuance time, i.e., “iat” value+3600, is set as “exp”, and the JWT issuance time, i.e., the same value as the value “iat”, is set as “nbf”. An access token ID of access token information is set as “jti”); but Yabe does not explicitly discloses the issuing unit sets the expiration time of the access token that has been issued to expire no later than the expected completion time of the change.
However, in analogues art, Muth discloses the issuing unit sets the expiration time of the access token that has been issued to expire no later than the expected completion time of the change (see Muth col. 8, lines 11-16, the metadata server may use the time indicated by a next scheduled quiesce to determine a maximum expiration time, and may ensure that the maximum expiration time is no later than the time of the next scheduled quiesce).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Muth into the system of Yabe in order to include a metadata server (MDS) may set the expiration time on issued access tokens to be no later than a scheduled quiesce time (see Muth  col. 2, lines 10-13).

Regarding claim 10, Yabe discloses an access management method for an authentication/authorization server (Fig. 1, element 102)  to manage access to a resource server (Fig. 1, element 103), the method comprising: 
(see Yabe par. 0025, Authorization information about a signed access token issued in the authorization server and information associated with the token, such as user information and client information, may be changed by the authorization server within an expiration time of the access token);
 “issuing, in response to a token issuance request from a client, an access token for accessing the resource server, the token having an expiration time” (see Yabe par. 0007, 0067, the authorization server includes a unit configured to issue one of a first access token to be verified by the resource server, and a second access token to be verified by the authorization server, according to an issuance request for issuing an access token from a client, based on a predetermined parameter for the issuance request,  an expiration time item representing an expiration time of the token ID in seconds); and 
“returning the access token to the client” (see Yabe pars. 0050-0051, In step S406, the resource server 103 executes processing on the service according to the result of verifying the access token received from the authentication/authorization server 102, and returns the result to the client terminal 104);
“wherein if an expected completion time of the change to the access destination authentication/authorization server is being managed with respect to the client that is the source of the token issuance request, (Yabe in pars. 0053-0055 discloses the authentication/authorization server 102 that issues the signed access token sets values as follows. The URI of the authentication/authorization server 102 is set as “iss”; the Universally Unique Identifier (UUID) of a user is set as “sub”; and the URI of the resource server 103 is set as “aud”. Further, 3600 seconds from the JWT issuance time, i.e., “iat” value+3600, is set as “exp”, and the JWT issuance time, i.e., the same value as the value “iat”, is set as “nbf”. An access token ID of access token information is set as “jti”); but Yabe does not explicitly discloses the expiration time of the access token that has been issued is, in the issuing, set to expire no later than the expected completion time of the change.
However, in analogues art, Muth discloses the expiration time of the access token that has been issued is, in the issuing, set to expire no later than the expected completion time of the change (see Muth col. 8, lines 11-16, the metadata server may use the time indicated by a next scheduled quiesce to determine a maximum expiration time, and may ensure that the maximum expiration time is no later than the time of the next scheduled quiesce).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Muth into the system of Yabe in order to include a metadata server (MDS) may set the expiration time on issued access tokens to be no later than a scheduled quiesce time (see Muth  col. 2, lines 10-13).

13.	Claims 3-4, 7- 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe US Patent Application Publication No. 2018/0278603 ( hereinafter Yabe) in view of Muth et al. US Patent No. 7,720,864 (hereinafter Muth) in further view of Kobayashi US Patent Application Publication No. 2015/0350179 (hereinafter Kobayashi).
Regarding claims 3, 7, and 12, Yabe in view of Muth discloses the authentication/authorization server according to claim 1, the non-transitory computer-readable medium according to claim 5, the access management method according to claim 10,
Yabe in view of Muth does not explicitly discloses wherein the response unit returns the address of the current access destination authentication/authorization server with respect to 
However, in analogues art, Kobayashi discloses wherein the response unit returns the address of the current access destination authentication/authorization server with respect to the client that is the source of the token issuance request to the client along with the access token (see Kobayashi par. 0040, An authorization server 500 is a server for realizing OAuth, and an authorization service module is set in the authorization server 500. A web-hosted client resource in OAuth is implemented on a web-hosted client 300. In the present exemplary embodiment, the web-hosted client 300 is specified as a redirection URI that is a destination of an access token response to be provided from the authorization server 500 to a client personal computer (PC) 200).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kobayashi into the system of Yabe and Muth in order to include a web browser to parse a query string associated with the URI that is the redirection destination of the access token response to acquire the value of the fragment (see Kobayashi par. 0074).

Regarding claims 4, 8, and 13, Yabe in view of Muth discloses the authentication/authorization server according to claim 1, the non-transitory computer-readable medium according to claim 5, the access management method according to claim 10,
Yabe in view of Muth does not explicitly discloses wherein the management unit further manages an address of a current access destination resource server with respect to the client; and the response unit further returns the address of the current access destination resource 
However, in analogues art, Kobayashi discloses wherein the management unit further manages an address of a current access destination resource server with respect to the client (see Kobayashi par. 0040, A web-hosted client resource in OAuth is implemented on a web-hosted client 300. In the present exemplary embodiment, the web-hosted client 300 is specified as a redirection URI that is a destination of an access token response to be provided from the authorization server 500 to a client personal computer (PC) 200. The resource service cooperation application, such as the print service and the form service, is installed in a 
resource server 400); and the response unit further returns the address of the current access destination resource server with respect to the client that is the source of the token issuance request to the client along with the access token (see Kobayashi pars. 0040, 0140, FIG. 15 is a flowchart illustrating the script for acquiring the access token to access the resource server 400. Upon receiving the script from the web-hosted client 300, the web browser 230 on the client PC 200 executes this flowchart. First, in step S15.1, the web browser 230 parses a query string associated with the URI that is the redirection destination of the access token response (step S12.13) to acquire the value of the fragment. For example, according to JavaScript (registered trademark) in the present exemplary embodiment, the web browser 230 acquires the value of the fragment component in the access token response redirected to the web-hosted client 300 with use of the location.hash function).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kobayashi into the system of Yabe and Muth in order to include a web browser to parse a query string associated with the 

Regarding claim 9, Yabe discloses a service providing system comprising an authentication/authorization server (Fig. 1, element 102) and a client (client terminal 104), wherein the authentication/authorization server includes memory (Fig. 2, RAM 202) storing a first program, and a first processor (Fig. 2, CPU 201)  that executes the first program, and when executing the first program, the first processor causes the authentication/authorization server to function as: 
“a management unit that manages an expected completion time of a change to an access destination authentication/authorization server with respect to a client for which the access destination authentication/authorization server is to be changed” (see Yabe par. 0025, Authorization information about a signed access token issued in the authorization server (a management unit) and information associated with the token, such as user information and client information, may be changed by the authorization server within an expiration time of the access token);
 “an issuing unit that, in response to a token issuance request from a client, issues an access token for accessing a resource server, the token having an expiration time” (see Yabe par. 0007, 0067, the authorization server includes a unit configured to issue one of a first access token to be verified by the resource server, and a second access token to be verified by the authorization server, according to an issuance request for issuing an access token from a client, based on a predetermined parameter for the issuance request,  an expiration time item representing an expiration time of the token ID in seconds);  and 
(see Yabe pars. 0050-0051, In step S406, the resource server 103 executes processing on the service according to the result of verifying the access token received from the authentication/authorization server 102, and returns the result to the client terminal 104);
“wherein if an expected completion time of the change to the access destination authentication/authorization server is being managed by the management unit with respect to the client that is the source of the token issuance request, (Yabe in pars. 0053-0055 discloses the authentication/authorization server 102 that issues the signed access token sets values as follows. The URI of the authentication/authorization server 102 is set as “iss”; the Universally Unique Identifier (UUID) of a user is set as “sub”; and the URI of the resource server 103 is set as “aud”. Further, 3600 seconds from the JWT issuance time, i.e., “iat” value+3600, is set as “exp”, and the JWT issuance time, i.e., the same value as the value “iat”, is set as “nbf”. An access token ID of access token information is set as “jti”); but Yabe does not explicitly discloses the issuing unit sets the expiration time of the access token that has been issued to expire no later than the expected completion time of the change.
However, in analogues art, Muth discloses the issuing unit sets the expiration time of the access token that has been issued to expire no later than the expected completion time of the change (see Muth col. 8, lines 11-16, the metadata server may use the time indicated by a next scheduled quiesce to determine a maximum expiration time, and may ensure that the maximum expiration time is no later than the time of the next scheduled quiesce).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Muth into the system of 
 “wherein the client is a client including memory (Fig. 2, External memory 211)  storing a second program and a second processor (Fig. 2, operation unit 209) that executes the second program, and when executing the second program, the second processor causes the client to function as: 
“a requesting unit that sends a request for an access token for accessing a resource server to the authentication/authorization server” (see Yabe par. 0041, The authentication/authorization server cooperation client 330 performs, from the authentication/authorization server 102, a request for authenticating a user or client, a request for issuing an access token, or acquisition of an access token);
Yabe in view of Muth does not explicitly discloses a control unit that, when an address of an access destination authentication/authorization server received from the authentication/authorization server as a response to the request for the access token is different from an address of the authentication/authorization server to which the request for the access token was sent, carries out control so that the request for the access token is sent to the address of the access destination authentication/authorization server received from the authentication/authorization server; and a unit that accesses the resource server using the access token received from the authentication/authorization server.
However, in analogues art, Kobayashi discloses a control unit that, when an address of an access destination authentication/authorization server received from the authentication/authorization server as a response to the request for the access token is different from an address of the authentication/authorization server to which the request for the access token was sent, carries out control so that the request for the access token is sent to (see Kobayashi par. 0040, An authorization server 500 is a server for realizing OAuth, and an authorization service module is set in the authorization server 500. A web-hosted client resource in OAuth is implemented on a web-hosted client 300. In the present exemplary embodiment, the web-hosted client 300 is specified as a redirection URI that is a destination of an access token response to be provided from the authorization server 500 to a client personal computer (PC) 200. The resource service cooperation application, such as the print service and the form service, is installed in a resource server 400. A single resource server may include a single resource service cooperation application installed therein, or may include a plurality of resource service cooperation applications installed therein. The client PC 200 is operated by the user, and executes a client script, which will be described below, on a web browser on the client PC 200 to use a service such as the print service and the form service with use of the resource in the resource server 400);  and a unit that accesses the resource server using the access token received from the authentication/authorization server (see Kobayashi pars. 0073, 0166, in step S16.15, the authorization server 500 issues the access token “AT.sub.—000002” that allows resource access to the resource server 400 without requesting the user to explicitly confirm the authorization).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Kobayashi into the system of Yabe and Muth in order to include a web browser to parse a query string associated with the URI that is the redirection destination of the access token response to acquire the value of the fragment (see Kobayashi par. 0074).

Allowable Subject Matter
14.	 Claims 2, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/Examiner, Art Unit 2433